FILED
                              NOT FOR PUBLICATION                           JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ASCENCION MARTINEZ-SALAS and                     No. 11-72265
JAEL ELIZABETH MARTINEZ-
GARCIA,                                          Agency Nos. A071-601-635
                                                             A075-479-448
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ascencion Martinez-Salas and Jael Elizabeth Martinez-Garcia, natives and

citizens of Mexico, petition for review of an order of the Board of Immigration

Appeals (“BIA”) dismissing their appeal from an immigration judge’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pretermitting Martinez-Salas’s application for suspension of deportation. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the BIA’s continuous-physical-presence determination. See Vera-Villegas v. INS,

330 F.3d 1222, 1230 (9th Cir. 2003). We deny in part and dismiss in part the

petition for review.

       Substantial evidence supports the BIA’s decision to pretermit Martinez-

Salas’s application for suspension of deportation under former section 244(a)(2) of

the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1254(a)(2) (repealed

1996), because his receipt of an order to show cause terminated his accrual of the

requisite ten years of continuous physical presence in the United States during the

period immediately following his last deportable offense of overstaying his visa.

See Leon-Hernandez v. INS, 926 F.2d 902, 905 (9th Cir. 1991) (requiring

applicants for suspension to show that they have “been physically present in the

United States for a continuous period of not less than ten years immediately

following the commission of an act . . . constituting a ground for deportation”

(citation omitted) (emphasis in original)); Arrozal v. INS, 159 F.3d 429, 434

(9th Cir. 1998) (“‘[A]ny period of . . . continuous physical presence in the United

States shall be deemed to end when the alien is served . . .’ an order to show

cause . . . .” (citation omitted)).


                                          2                                      11-72265
      We lack jurisdiction to review petitioners’ unexhausted contention that

Martinez-Salas is eligible for suspension of deportation under former

section 244(a)(1) of the INA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     11-72265